Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SS. 1 SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K (the "Report") of Time Associates, Inc. (the "Company"), for the fiscal year ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof, I, Katherine T. West, President of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: September 28, 2010 /s/ Katherine T. West President
